DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not a concise statement the specification.  It should not have parts or figures, in addition, it should not be compared to other invention.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference characters of Fig. 1 has been used to designate both Fig. 1 (all characters) and Fig. 3a. (all characters).  Corrected drawing sheets in compliance with 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wellhead (60) , a liquid inlet and a gas inlet,  a gas/liquid mixture outlet, the gas flowing from the gas inlet to liquid/gas mixture outlet and the liquid flows from the liquid inlet to the liquid/ gas mixture outlet, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the liquid/ gas mixture outlet being located at the foot of said central volume as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference character “60” has been used to designate both wellhead and seat port of Fig. 3b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Fig. 3b is an illustration of the valve assembly 35, however, there is no indication on the drawing of what Fig. 3b represents.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

The drawings are objected to because Fig. 3b has an arrow with no corresponding number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claims 7 and 8, wherein the liquid is separately injected into the annular volume and the gas into the central volume, wherein  the liquid and the gas are mixed by causing the liquid to flow radially through the central cylinder from the annular volume to the central volume by opening at least one injection point among at least two injection points distributed along the central cylinder, and the liquid/gas mixture thus obtained is discharged at the gas/liquid mixture outlet, the liquid/ gas mixture outlet being located at the foot of the central volume,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 2-14 are objected to because of the following informalities:  The .  Appropriate correction is required.
Claims 16-20 are objected to because of the following informalities:  The .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the gas”, the other", and “the central cylinder” in lines 4, 9 and 11.  There is insufficient antecedent basis for this limitation in the claim. All dependent claims are also rejected.

Claim 3 recites the limitation "the opening / closing sequence", “the pressure of the other fluid”, and “the pressure of the liquid” in lines 2, 3, and 4.  There is insufficient antecedent basis for this limitation in the claim. All the dependent claims are also rejected.

Regarding claims 4, 12, 16, and 20, within paragraph renders the claim indefinite because it is unclear whether the limitations following the paragraph are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 5 recites the limitation "the foot of the central volume" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 injects liquid into a central volume and gas into an annular volume, however claims 7 and 8 injects liquid into an annular volume and gas into a central volume.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 injects liquid into a central volume and gas into an annular volume, however claims 7 and 8 limitation 

Claim 8 recites the limitation "the foot of the central volume" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claims 13 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recites the lowest injection point of the well and the highest injection point of the well?  Where is the lowest /highest injection point– surface to the bottom of the well or bottom of the well to the surface?

The term "progressively" in claim 12 is a relative term which renders the claim indefinite.  The term "progressively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 12 recites the limitation "the rate of injection” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How is the rate of injection (AIG1, AIG2) of the fluid flowing radially through the central cylinder progressively increased?

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How is the pressure controlled?

Claim 13 recites the limitation "the injection pressure” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the superficial flow velocities” and “the fluids” in line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What does it means to have 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim 17 recites the limitation "the foot of the central volume" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “preferably” does not clearly set the bounds of the claim limitation making the claim indefinite.

Claims 15, 16, 17, 18, and 19 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the terms  “means of carrying”, “second means of carrying”, “liquid injection means”, “gas injection means”,  “two means”, “sealing means”, “radial passage means”,  “means for opening”, “restriction means”, and “radial passage means”  are not clearly defined.  The boundaries of this claim limitation are 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

21 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How is the claim 1 related to a geothermal energy or CO2 storage?  It appears that there is a gap in the essential step in order to produce geothermal energy / CO2 storage?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 6, 9-13, 15-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Davidsen et al. (US 2017/0145800 A1) (“Davidsen” herein)

Claim 1
Davidsen discloses, as best understood based on the indefiniteness above,  a method for injecting gas into an underground formation through a well, the well comprising two coaxial cylinders delimiting a central volume and an annular volume, the well comprises a wellhead, the wellhead comprising a liquid inlet and a gas inlet, the well also comprises a gas/liquid mixture outlet, the gas flowing from the gas inlet to the liquid/gas mixture outlet and the liquid flows from the liquid inlet to the liquid/ gas mixture outlet, characterized in that the method comprises the following steps: (Figs. 1-9) [0052-0057]
	a) injecting the liquid from the liquid inlet (80; 40) and the gas from the gas inlet (90; 30) separately, one into the central volume (40) and the other into the annular volume (30), [0053]
	b) mixing the liquid and the gas by causing one of these two fluids to flow radially through the central cylinder by opening or closing at least one injection point among at least two injection points (65; 75) , the at least two injection points being distributed along the central cylinder, and (Fig. 6) [0014; 0054-0056]
c) discharging a liquid/ gas mixture thus obtained at the gas/liquid mixture outlet to transfer it into the underground formation. [0070]

Claim 2
Davidsen discloses a method for injecting gas into an underground formation as claimed in claim 1 wherein, in step b), opening or closing of the at least two injection points follows an opening/closing sequence. (65; 75) [0055-0056]

Claim 3
Davidsen discloses a method for injecting gas into an underground formation as claimed in claim 1, wherein the opening/closing sequence comprises opening of an injection point when the pressure of the fluid flowing through the central cylinder is higher than the pressure of the other fluid, at the injection point, and when the pressure of the liquid is higher than a predetermined pressure threshold, at the injection point. [0063-0064]

Claim 4
Davidsen discloses a method for injecting gas into an underground formation as claimed in claim 3, wherein the predetermined pressure threshold (PV1, PV2) is different for each injection point. [0063-0064]

Claim 5
Davidsen discloses a method for injecting gas into an underground formation as claimed in any one of the previous claim 1, wherein:
	a) the liquid (80) is separately injected into the central volume (40) and the gas (90) into the annular volume (30),
	b) the liquid and the gas are mixed by causing the gas to flow radially through the central cylinder from the annular volume to the central volume by opening at least one injection point among at least two injection points distributed along the central cylinder (65; 75) (Fig. 6) [0014; 0055-0056]
	c) the liquid/gas mixture thus obtained is discharged at the gas/liquid mixture outlet, the liquid/ gas mixture outlet being located at the foot of the central volume [0070].

Claim 6 
Davidsen discloses a method for injecting gas into an underground formation as claimed in claim 1, wherein:
	a) the liquid (80) is separately injected into the central volume (40) and the gas (90) into the annular volume (30),
	b) the liquid and the gas are mixed by causing the liquid to flow radially through the central cylinder from the central volume to the annular volume by opening at least one injection point among at least two injection points distributed along the central cylinder (65; 75) [0055-0056]
	c) the liquid/gas mixture thus obtained is discharged at the gas/liquid mixture outlet, the liquid/ gas mixture outlet being located at the foot of the annular volume. (Fig. 6)  [0064; 0070]

Claim 9
Davidsen discloses a method for injecting gas into an underground formation as claim 1, wherein the liquid and the gas are mixed through the at least two injection points evenly distributed on the central cylinder, along the well. (Fig. 6) [0060]

Claim 10
Davidsen discloses a method for injecting gas into an underground formation as claim 3, wherein the opening/closing sequence comprises successive openings of the injection points starting from the lowest injection point of the well to the highest injection point of the well. [0014-0015; 0024]

Claim 11
Davidsen discloses a method for injecting gas into an underground formation as claimed in claim 10, wherein the opening/ closing sequence comprises successive closings of the injection points starting from the lowest injection point of the well to the highest injection point of the well. [0014-0015; 0024]

Claim 12
Davidsen discloses a method for injecting gas into an underground formation as claim 1 wherein, during the step of mixing the liquid and the gas, the rate of injection (AIG1, AIG2) of the fluid flowing radially through the central cylinder is progressively increased. [0029]

Claim 13
Davidsen discloses a method for injecting gas into an underground formation as claim 1 wherein, during the step of mixing the liquid and the gas, the injection pressure of the fluid flowing radially through the central cylinder is controlled. [0026-0028]

Claim 15
Davidsen discloses, as best understood based on the indefiniteness above, a system for injecting gas into an underground formation for implementing the method as claim 1, (Figs. 1-9) [0052-0057]
 comprising a well, the well comprising two coaxial cylinders (25, 35) delimiting a central volume  and an annular volume , the well comprising a wellhead, the wellhead comprising a gas inlet  (90, 30) and a liquid inlet (80, 40), the well comprising a gas/liquid mixture outlet (65, 75), the system comprising a means of carrying the gas from the gas inlet to the liquid/ gas mixture outlet, the system comprising a second means of carrying the liquid from the liquid inlet to the liquid/gas mixture outlet, the system comprising a liquid injection means in the wellhead for injecting the liquid into one of the two volumes and a gas injection means in the wellhead for injecting the gas into the other volume, characterized in that the system comprises at least two means, for radial passage of one of the fluids through the central cylinder, the at least two radial passage means (50, 40) being distributed along the well. [0014-0015; 0052-0057]

Claim 16.
Davidsen discloses a system as claimed in claim 15, wherein the radial passage means  comprises at least a valve (65) and a non-return valve (75), the valve comprising a system for opening the valve when the pressure of the liquid, at the valve, exceeds a predetermined pressure threshold (PV1, PV2), the non-return valve comprising a means for opening the non-return valve when the pressure of the fluid flowing through the central cylinder exceeds the pressure of the other fluid, at the non-return valve. [0056, 0063-0064]

Claim 17
Davidsen discloses a system as claimed in claim 15, wherein the system comprises a sealing means (60) at the foot of the volume where no liquid/ gas mixing occurs, preferably the sealing means (60) is an annular element when the volume where the liquid/gas mixture forms is the central volume or the sealing means (60) is a cylindrical element when the volume where the liquid/ gas mixture forms is the annular volume. [0054]

Claim 18
Davidsen discloses a system as claimed in claim 15, wherein the system comprises a restriction means, the restriction means being positioned above the radial passage means, in the volume where the liquid/ gas mixture forms. [0052-0057]

Claim 19
Davidsen discloses a system as claimed in claim 15, wherein the at least two radial passage means (25, 35) are evenly distributed along the well. [0052-0057]

Claim 20
Davidsen discloses a system as claimed in claim 15, wherein the valve is calibrated by a gas charge equal to the predetermined pressure threshold (PV1, PV2). [0056, 0063-0064]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Davidsen as applied to claim 1 above, and further in view of Cawley et al. (US 2012/0003043 A1) (“Cawley” herein).

Claim 21
Davidsen discloses, as best understood based on the indefiniteness above, the method or of the system as claimed in claim 1.  Davidsen however does not explicitly disclose for a geothermal energy or CO: storage application.
	Cawley teaches the above limitation ( See paragraphs 0001 & 0037 →Cawley teaches this limitation in that the invention relates to the injection of carbon dioxide (CO.sub.2) into a porous and permeable subterranean hydrocarbon reservoir, in particular, a depleted gas reservoir, for storage of the CO.sub.2 therein in which the imported CO.sub.2 stream may be injected down one or more existing injection wells (for example, a water injection well or water alternating gas (WAG) injection well) and/or converted production wells that have been modified by providing a flow control valve at or near the bottom of an injection tubing and/or into one or more injection wells that have been specifically designed for the injection of the imported CO.sub.2 stream having a flow control valve at or near the bottom of the injection tubing) for the purpose of disposing of CO.sub.2 in a way other than release to the atmosphere. [0002]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method/system of Davidsen, with the above limitation, as taught by Cawley, in order to dispose CO.sub.2 in a way other than release to the atmosphere. [0002]

Double Patenting
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper 
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams et al. (US 9,803,803 B1) System for compressed gas energy storage teaches Embodiments provide systems and methods for taking power from an electric power grid and converting it into higher-pressure natural gas for temporary storage, Hoier et al. (US 9,187,246 B2) Methods For Storing Carbon Dioxide Compositions In Subterranean Geological Formations And Arrangements For Use In Such Methods teaches a method of introducing a CO.sub.2 composition into an aquifer for storage of CO.sub.2 therein, said method comprising injecting CO.sub.2 in a supercritical state into said aquifer at one or multiple first vertical positions; and withdrawing brine solution from said aquifer at one or multiple second vertical positions; wherein any one of said first vertical positions is distinct from any one of said second vertical positions is disclosed. An arrangement for introducing a CO.sub.2 composition into an aquifer is also disclosed, and Considine et al. (US 2007/0137852 A1) Apparatus For Extraction Of Hydrocarbon Fuels Or Contaminants Using Electrical Energy And .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/16/2021